Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,692. for claim 1 of the current application is an obvious broadened variation of claim 1 of U.S. Patent No. 10,860,692.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 15, 18-19, 20, 21, 22, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisburd et al. (US 2014/0078241A1, hereinafter Vaisburd) in view of Gibbon et al. (US 2019/0019278A1, hereinafter Gibbon).
Regarding claim 1, Vaisburd discloses: A method performed by a processing platform, wherein the method comprising: during a streaming session of a media by a capturing device (reads on video conference) to the processing platform (device 100, fig. 2), transmitting to the capturing device (250, fig. 2) an instruction to implement an operation mode when capturing a second portion of the media (reads on changing camera view of peer’s mobile phone: paragraph: 0052) ; receiving from the capturing device the media, wherein the media comprises at least a first portion and the second portion; and verifying authenticity (reads on manipulation of original image) of the media, wherein said verifying is based on a determination that the second portion of the media complies with the operation mode (see manipulation instruction 113 in fig. 3; abstract; figs.1- 7; paragraph: 0032; 0045).

Regarding claim 21, Vaisburd discloses: A system having a processor and a memory, the processor being adapted to perform the steps of: during a streaming session of a media by a capturing device (200, fig. 2) to the processing platform (100, fig. 2), transmitting to the capturing device an instruction to implement an operation mode when capturing a second portion of the media (reads on changing camera view of peer’s mobile phone: paragraph: 0052); receiving from the capturing device the media, wherein the media comprises at least a first portion and the second portion; and verifying authenticity of the media (reads on manipulation of original image), wherein said verifying is based on a determination that the second portion of the media complies with the operation mode (see manipulation instruction 113 in fig. 3; abstract; figs.1- 7; paragraph: 0032; 0045).
Regarding claims 22, Vaisburd discloses: A computer program product comprising a non-transitory computer readable medium retaining program instructions, which instructions when read by a processor, cause the processor to perform: during a streaming session of a media by a capturing device (200, fig, 2) to the  processing platform (100, fig. 1), transmitting to the capturing device an instruction to implement an operation mode when capturing a second portion of the media (reads on changing camera view of peer’s mobile phone: paragraph: 0052); receiving from the capturing device the media, wherein the media comprises at least a first portion and the second portion; and verifying authenticity of the media (reads on manipulation of original image), wherein said verifying is based on a determination that the second portion of the media complies with the operation mode (see manipulation instruction 113 in fig. 3; 
Vaisburd differs from claims 1, 20, 21, 22 in that he does not specifically disclose: wherein a determination of the operation mode is performed automatically by the processing platform; wherein the second operation mode is determined automatically by the processing platform.

However, Gibbon discloses: wherein a determination of the operation mode is performed automatically by the processing platform; wherein the second operation mode is determined automatically by the processing platform (paragraph: 0016 discloses: “Accordingly, the server may send image capture instructions to the electronic device (e.g., to prompt a user to adjust the image capture parameters or to instruct the electronic device to automatically adjust the parameters” ; paragraphs: 0091; 0095).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaisburd’s system to provide for the following: wherein a determination of the operation mode is performed automatically by the processing platform; wherein the second operation mode is determined automatically by the processing platform as this arrangement would facilitate to infer operating mode automatically as taught by Gibbon

Regarding claims 2-7, 15, 18-19, Vaisburd further teaches the following: wherein said verifying comprises verifying that the second portion of the media is streamed to the processing platform within a time threshold from a time in which the instruction is transmitted to the capturing device (for e,g., as shown in fig. 4 zoomed images is displayed; paragraph: 0032-0033; 0045), wherein the media is selected from at least one of: a video data and an audio data (reads on video conference data; abstract), wherein the operation mode comprises a capturing parameter of the capturing device, wherein the capturing parameter affects a manner in which the capturing device captures the media, wherein the capturing parameter is at least one of: a resolution level, a frame rate, a light sensitivity, and a microphone capturing parameter (paragraph: 0044), wherein the operation mode comprises an indication of operating an actuator to cause an effect that is capturable by the capturing device (see manipulation instruction 113 
Vaisburd diifers from claim 23, he does not specifically disclose: wherein the operation mode is determined based on analysis of at least a part of the first portion.
However, Gibbon discloses: wherein the operation mode is determined based on analysis of at least a part of the first portion (paragraph: 0091).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaisburd’s system to provide for the following: wherein the operation mode is determined based on analysis of at least a part of the first portion as this arrangement would facilitate to verify operating mode of camera, for e,g., narrow view as taught by Gibbon.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisburd in view of Gibbon as applied to claim 6 above, and further in view of Moss (US 2016/0373910A1)
The combination differs from claim 8 in that it does not specifically disclose: wherein the instruction is at least one of: an instruction to activate a flashlight; an instruction to cause emission of directional light; an instruction to cause emission of light in a predetermined light spectrum; an instruction to generate an audio signal via a speaker; an instruction to activate a vibration motor.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein the instruction is at least one of: an instruction to activate a flashlight; an instruction to cause emission of directional light; an instruction to cause emission of light in a predetermined light spectrum; an instruction to generate an audio signal via a speaker; an instruction to activate a vibration motor as this arrangement would facilitate to initiate audio/video recording as taught by Moss.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisburd in view of Gibbon as applied to claim 1 above, and further in view of Callhan (US 2010/0180009A1)
The combination differs from claims 9-10 in that he does not specifically disclose the following: wherein implementing the instruction is unnoticeable by a human, wherein the audio signal comprises frequencies undetectable by a human ear.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein implementing the instruction is unnoticeable by a human, wherein the audio signal comprises frequencies undetectable by a human ear as this arrangement would facilitate interaction between devices as taught by Callahan.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisburd in view of Gibbon as applied to claim 1 above, and further in view of Blom et al. (US 2012/0191970A1, hereinafter Blom)
The combination differs from claim 11 in that he does not specifically disclose: further comprises, in response to said verifying, providing to a third-party that is receiving the media during the streaming session, an indication of authenticity of the media.
However, Blom discloses the following: further comprises, in response to said verifying, providing to a third-party that is receiving the media during the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: further comprises, in response to said verifying, providing to a third-party that is receiving the media during the streaming session, an indication of authenticity of the media as this arrangement would facilitate to ensure authenticity of data as taught by Blom.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisburd in view of Gibbon as applied to claim 1 above, and further in view of Grant et al. (US 2017/0195721A1, hereinafter Grant)
The combination differs from claims 12-14 in that he does not specifically disclose: further comprises: obtaining a first media fingerprint that is computed based on the media; in response to said verifying, storing the first media fingerprint of the media in a verified media database; and verifying authenticity of a second media that is characterized by a second media fingerprint, wherein said verifying is performed based on a determination that the second media fingerprint is included in the verified media database, further comprises the processing platform computing the second media fingerprint based on the second 
However, Grant discloses the following: obtaining a first media fingerprint that is computed based on the media; in response to said verifying, storing the first media fingerprint of the media in a verified media database; and verifying authenticity of a second media that is characterized by a second media fingerprint, wherein said verifying is performed based on a determination that the second media fingerprint is included in the verified media database, further comprises the processing platform computing the second media fingerprint based on the second media, further comprises the processing platform receiving the second media fingerprint from a querying device (abstract; paragraph: 0050).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: obtaining a first media fingerprint that is computed based on the media; in response to said verifying, storing the first media fingerprint of the media in a verified media database; and verifying authenticity of a second media that is characterized by a second media fingerprint, wherein said verifying is performed based on a determination that the second media fingerprint is included in the verified media database, further comprises the .
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2012/0262575A1) to Champagne et al. discloses system and method for validating video security information which teaches: A method is provided in one example and includes receiving video data captured by a camera at a location; comparing a portion of the video data to security information characteristics stored in a policy; and identifying a violation of the policy when the portion of the video data does not match at least one of the security information characteristics stored in the policy. In more particular instances, the method can include triggering an alert when the violation of the policy is identified.
--(US PAT: 9,852,612) to Hildmann et al. discloses method for verifying .
Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651